Citation Nr: 0533249	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been submitted sufficient to reopen a claim of 
entitlement to service connection for a back disorder.  As 
the veteran has moved, jurisdiction of this case was 
transferred to the RO in Hartford, Connecticut.  This issue 
was remanded to the RO in September 2003 for further 
development and now is before the Board for further appellate 
action.  Service connection for PTSD was granted in a March 
2005 RO decision, and that matter is no longer in appellate 
status.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated December 1976, the Board denied the 
appellant's claim for service connection for a back 
disability.

2.  The evidence added to the record since the December 1976 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The December 1976 decision of the Board, which denied 
service connection for a back disability, is final.  38 
U.S.C.A. §§  5108, 7104 (West 2002).

2.  The evidence received since the December 1976 Board 
decision is new and material and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder are met.  38 U.S.C.A. §§  5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim of service connection for a back 
disability, and a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for a back disability was 
denied by a December 1976 Board decision.  At that time, the 
veteran was denied service connection for a back disability 
because there was no evidence of record indicating that he 
had a chronic back disability.

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
claim.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2005)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim does not require a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting 
the standard for determining whether new and material 
evidence had been submitted sufficient to reopen a claim as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 
3 Vet. App. 510 (1992).  

The new evidence of record includes several medical records 
pertaining to the veteran's back.  Specifically, an October 
1995 report of X-ray found the veteran to have a narrowing of 
the L5-S1 intervertebral disc space consistent with 
discogenic disease.

As the veteran's claim was previously denied because there 
was no evidence that the veteran had a back disability, and 
as this newly submitted evidence indicates that the veteran 
does have a current back disability, the Board finds that 
this evidence is new and material, and the veteran's claim of 
entitlement to service connection for a back disorder must be 
reopened.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.


REMAND

Having reopened the appellant's claim for service connection 
for a back disorder, the case must now be considered based on 
a de novo review of the record. In this regard, the Board 
notes that the veteran's service medical records clearly 
indicate that his back was injured in service.  Specifically, 
the Board notes November 1969 service records which indicate 
that the veteran was in a jeep accident, in which he was 
rendered unconscious, and later complained of head pain, 
dizziness, and back pain, and was found to have hematuria due 
to a back injury.  Furthermore, an October 1995 report of X-
ray report, which found the veteran to have discogenic 
disease, indicates that the veteran currently does have 
findings consistent with a back disability.  As the veteran 
had a back injury in service, and as he has a present 
diagnosis of a back disability, the Board is of the opinion 
that the veteran must be provided a VA examination, in order 
to determine the current etiology of his back disability.

Accordingly, the case is REMANDED for the following 
development: 

1.  A VA examination should be conducted in 
order to determine the nature, severity, 
and etiology of any current back 
disability.  Any testing deemed necessary 
should be performed.  Following the 
examination, it is requested that the 
examining physician render an opinion as to 
whether there is a 50 percent probability 
or greater that any current back disability 
diagnosed is related to the veteran's 
service.  The claims folder should be made 
available to the examiner for review before 
the examination.  The examiner should 
specifically review and comment on the 
significance of the service medical records 
reflecting low back injury in November 
1969, the separation and March 1971 VA 
examination reports, and the October 1995 
x-ray report.  

2.  Thereafter, the RO should re-adjudicate 
the claim.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


